TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00774-CV



           Xerox State and Local Solutions, Inc. and Ralston Russell, Appellants

                                               v.

                              Stellargy Services, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-13-003404, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           M E M O R AN D U M O P I N I O N


              Appellants have filed an unopposed motion to dismiss this appeal. We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: January 3, 2014